Citation Nr: 0108219	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  95-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to a compensable rating for the residuals of 
a tonsillectomy, on appeal from an original rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946 and from April 1949 to February 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for tonsillectomy, evaluated as noncompensable, and denied 
service connection for chronic sinusitis and bilateral 
hearing loss.

In August 1997, the Board remanded this case in order for the 
RO to schedule a hearing before a traveling member of the 
Board.  Subsequent to the remand, however, the veteran failed 
to appear for the scheduled hearing in January 2001 without 
providing good cause.  The Board finds, therefore, that he 
has waived his right to a hearing.


FINDING OF FACT

The veteran's residuals of a tonsillectomy are not manifested 
by inflammation of the vocal cords or mucous membranes and 
hoarseness.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b), 4.97, 
Diagnostic Code 6516 (1996); Diagnostic Code 6516 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and treatment records/information has 
been obtained.  The Board also finds that VA has met its duty 
to notify the appellant of information and evidence needed to 
substantiate and complete a claim.  In the statement of the 
case and supplemental statements of the case, the veteran has 
been advised of the schedular criteria for a higher 
evaluation.  Therefore, the Board will decide this issue 
based on the evidence of record.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the entire history of the veteran's 
disability in reaching its decision.  Schafrath, 1 Vet. App. 
at 595.

The medical evidence indicates that the veteran has residuals 
of a tonsillectomy.  The RO has assigned a noncompensable 
rating by analogy pursuant to Diagnostic Code 6520 for 
stenosis of the larynx.  The Board will evaluate the 
veteran's residuals of a tonsillectomy under the criteria 
that produces the highest evaluation.

The regulations for rating disabilities of the respiratory 
system were revised, effective October 7, 1996.  61 Fed. Reg. 
46720- 46731 (Sept. 5, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 312-13 (1991).  The Board notes that 
the veteran has been denied an increased rating by the RO 
under both the "old" and "new" rating criteria.  The Board 
is of the opinion that the change in the rating criteria 
effective October 7, 1996, did not result in a more favorable 
version of the regulation than the prior criteria with 
respect to the veteran in this case.  As there is no 
indication that consideration under the current criteria 
would result in a higher, or lower, evaluation of the same 
symptoms than would result from consideration under the 
previous criteria, the Board will specifically apply the 
"old" criteria to the evidence dated before October 7, 
1996, and both sets of criteria will be applied to evidence 
on and after that date.  VAOPGCPREC 003-00 (April 10, 2000).

Under the old regulations, a 10 percent evaluation is 
warranted for moderate chronic laryngitis with catarrhal 
inflammation of the vocal cords or mucous membranes and 
moderate hoarseness.  38 C.F.R. § 4.97 Diagnostic Code 6516, 
effective prior to October 7, 1996.

Under the revised regulations, a 10 percent evaluation is 
warranted for chronic laryngitis with inflammation of the 
vocal cords or mucous membranes and hoarseness.  38 C.F.R. § 
4.97, Diagnostic Code 6516, effective on and after October 7, 
1996.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
at any time during the appeal under both the old and new 
regulations for residuals of a tonsillectomy for the 
following reasons.  First, the medical evidence of record 
fails to show any residuals due to the tonsillectomy 
performed in service.  For example, there are no medical 
records dated between the veteran's discharge from service 
and the early 1990s that indicate that the veteran 
experienced any disabling residuals of the tonsillectomy.  

Furthermore, the medical evidence of record is negative for 
residuals of a tonsillectomy.  For example, according to an 
April 1996 VA examination report the veteran had no 
complaints regarding his mouth or throat.  The physical 
examination revealed that the veteran's oral cavity, 
oropharynx, nasopharynx, hypopharynx, and larynx were normal.  
As a result, the VA examiner's impression was no diagnostic 
abnormality.  Thus, this evidence fails to show residuals due 
to the tonsillectomy performed in service.

According to a November 1997 VA discharge summary, the 
veteran underwent a bronchoscopy.  A physical examination 
revealed that the veteran had no difficulty breathing.  Thus, 
this evidence fails to show residuals due to the 
tonsillectomy performed in service.

VA examined the veteran in October 1999.  According the VA 
respiratory examination report, the examiner specifically 
considered whether there were residuals and/or disabling 
effects of the service-connected tonsillectomy.  According to 
the examiner, the veteran denied throat pain, increased 
salivation, disturbances in voice with no history of sleep 
apnea or obstructive symptoms of the throat and neck.  Based 
on the physical examination, the examiner made the following 
observations.  There was no suggestion of mass on the floor 
of the oropharynx.  The salivary glands were normal and the 
posterior pillars were clear and no tonsillar tissue was 
visible.  There were no lesions or masses.  The nodes of the 
anterior and posterior supraclavicular area were negative for 
adenopathy.  There was no tenderness and there was excellent 
range of motion of the neck.  The examiner diagnosed status 
post tonsillectomy with no clinical residuals.  

Thus, given that the VA October 1999 respiratory examination 
report findings fail to meet the criteria for a compensable 
evaluation under either the old or revised regulations, the 
Board finds that the preponderance of the foregoing evidence 
is against a compensable rating for residuals of a 
tonsillectomy under both the old and the revised regulations.  
Because the criteria for a compensable evaluation have been 
shown at no time during the appeal period, a staged rating is 
not appropriate in this case.

While the Board does not doubt the veteran's sincerity with 
respect to his contentions that a higher rating is warranted, 
the Diagnostic Codes discussed above require competent 
objective evidence that his residuals of a tonsillectomy meet 
the appropriate criteria.  As noted above, the competent 
evidence of record fails to support a rating in excess of 30 
percent under Diagnostic Code 6516 (1996) or Diagnostic Code 
6516 (2000).  The Board concludes that, without such 
evidence, a compensable rating is not warranted at any time 
during this appeal.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran has not been 
hospitalized for prolonged periods of time for his residuals 
of a tonsillectomy.  Furthermore, he has not contended that 
he is out of work due to his residuals of a tonsillectomy or 
that employment is markedly affected at the present time.  
The Board has applied the relevant rating criteria pursuant 
to the VA ratings schedule and concluded that a 
noncompensable rating is appropriate.  The Board finds no 
indication of factors which would lead to a conclusion that 
this is an exceptional or unusual disability picture.

Nevertheless, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a compensable rating 
is warranted.  In the regard, the Board has found that, as 
the preponderance of the evidence is against a compensable 
rating, the doctrine is not for application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for residuals of a tonsillectomy is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas, 1 
Vet. App. 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107). In addition, because the VA RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Moreover, in his March 1995 notice of disagreement (written 
on a VA Form 9) and his June 1995 substantive appeal (VA Form 
9), the veteran reported that he was examined by a doctor 
(who apparently works at the VA Mountain Home Medical Center) 
who told him that his inservice tonsillectomy caused his ear 
and sinus problems.  It does not appear from the record that 
an attempt has been made to request the records with respect 
to the veteran's proffer of evidence.  

Furthermore, the medical evidence indicates that the veteran 
currently experiences bilateral hearing loss and chronic 
sinusitis.  For example, according to a March  1996 VA 
audiologic examination report, the veteran meets VA's 
criteria for bilateral hearing loss pursuant to 38 C.F.R. 
§ 3.385 (2000).  In the report, the VA audiologist noted that 
the veteran reported being exposed to acoustic trauma during 
military service.  The Board notes that the veteran's miliary 
records indicate that he served in the European and Pacific 
Theaters during World War II, and during his second tour of 
duty he was an aircraft mechanic.  The veteran has contended 
that during World War II, he was exposed to air raids and 
exploding gunfire and bombs.  Nevertheless, the audiologist 
did not provide a specific nexus opinion with respect to the 
etiology of the veteran's bilateral hearing loss.  Therefore, 
the Board finds that another audiological examination is 
required in order to determine, if possible, the etiological 
basis of the veteran's bilateral hearing loss. 

Likewise, according to an October 1999 VA respiratory 
examination report, the VA examiner noted that she had 
treated the veteran for chronic maxillary and ethmoid 
sinusitis.  She also indicated that the veteran was on 
medication for this condition.  The examiner, however, did 
not offer an opinion with respect to the etiological basis of 
the chronic sinusitis.  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names (and for non-VA providers, the 
addresses) and approximate dates of 
treatment or evaluation for his claimed 
disabilities. After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment records 
identified by the veteran, to include 
those from a Dr. "G" at the Mountain Home 
VA Medical Center, which have not been 
previously obtained.

The RO should again attempt to obtain 
copies of any Social Security 
Administration disability determination 
and the records relied on concerning that 
claim.

2.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence.

3.  The RO should schedule an audiologic 
examination. The examiner should be asked 
to review the file, examiner the veteran 
and offer an opinion as to the etiology 
of bilateral hearing loss and the medical 
probability that it is etiologically 
related to service, to include reported 
acoustic trauma during World War II and 
while working as an airplane mechanic.  
The examiner should state whether it is 
at least as likely as not that the 
bilateral hearing loss is etiologically 
related to any acoustic trauma exposure 
during service or as secondary to the 
service-connected residuals of a 
tonsillectomy (to include whether the 
service-connected residuals of a 
tonsillectomy have aggravated any 
bilateral hearing loss found).  (Note, 
the standard of proof needed by VA laws 
and regulations is underlined, and the 
examiner should answer the question as 
phrased.)

The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  A complete history 
should be taken from the veteran, to 
include detailed information concerning 
acoustic trauma during and after his 
service.

4.  The RO should also schedule an 
examination with respect to the veteran's 
claim for entitlement to service 
connection for sinusitis.  The examiner 
should be asked to review the file, 
examine the veteran and offer an opinion 
as to the etiology of sinusitis, if 
found, and the medical probability that 
the disability is related to service or 
secondary to residuals of a 
tonsillectomy.  The examiner should state 
whether it is at least as likely as not 
that the sinusitis is etiologically 
related to any incident or disease noted 
during service or as secondary to the 
service -connected residuals of a 
tonsillectomy (to include whether the 
service-connected residuals of a 
tonsillectomy have aggravated any 
sinusitis found).  (Note, the standard of 
proof needed by VA laws and regulations 
is underlined, and the examiner should 
answer the question as phrased.)  The 
claims folder must be made available to 
the examiner for use in the study of the 
veteran's case.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
must also contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete. An appropriate period of time 
should be allowed for response to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



